Citation Nr: 0740713	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972 and from February 1977 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran had perfected an appeal in connection with a 
claim for service connection for varicose veins of the lower 
extremities.  In a July 2007 rating decision, the RO awarded 
service connection for varicose veins of both extremities.  
Thus, that issue is no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  


FINDING OF FACT

There is no competent evidence of a continuing skin disorder, 
to include evidence of continuity of symptomatology.  


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In an April 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  One, no new disorder is being service connected and 
thus neither an evaluation nor effective date are being 
assigned.  Two, the veteran received notification of how 
disability evaluations and effective dates are assigned in a 
March 2006 letter.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records.  The veteran has submitted private medical 
records.  VA provided an examination in connection with the 
claim.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran contends that he has a skin disorder that 
developed during his second period of service.  At a January 
2006 Decision Review Officer hearing, the veteran testified 
that the skin problems started after they had been training 
in the swamps.  He stated that his back itched and he went to 
see the doctor.  The doctor took pictures of his back and 
told him he had "chiggers."  The veteran stated that he was 
told that the skin problem would never go away.  He described 
being told that he had insects living inside his body.  The 
veteran testified that VA labeled his skin disorder as 
"scabies."  He stated he still had the same skin condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin disorder.  The veteran 
is competent to report having a skin rash or skin problems, 
as that is an observable condition.  He is not, however, 
competent to allege the specific kind of skin disorder, as 
has not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The service medical records from both periods of service fail 
to show a chronic skin disorder in service.  For example, a 
November 1970 report of medical examination shows that 
clinical evaluation of the skin was normal.  The veteran 
denied a history of skin diseases at that time.  A May 1971 
examination report shows that clinical evaluation of the skin 
was normal.  A June 1971 clinical record shows that the 
veteran complained of increased melanin depositions in the 
skin since January.  The examiner specifically noted that the 
veteran had no identifiable skin pathology.  A May 1972 
examination report shows that clinical evaluation of the skin 
was normal.  A February 1977 examination report shows that 
clinical evaluation of the skin was normal.  The veteran was 
seen that same month with itching in the pubic area.  The 
physician entered an impression of tinea cruris.  A January 
1979 examination report shows that clinical evaluation of the 
skin was normal.  The veteran denied a history of skin 
disease at that time.  

The post service medical records also fail to show a chronic 
skin condition.  For example, September 1980, September 1984, 
September 1988, and June 1991 reports of medical examinations 
show that clinical evaluations of the skin were normal 
(except some scars).  The veteran denied a history of skin 
diseases at each of those times-a period that covers more 
than 10 years.  This is evidence against a finding of 
continuity of symptomatology following the veteran's 
discharge from service.  

A June 1997 VA outpatient treatment report shows that the 
veteran was seen with a complaint of a pruritic rash on his 
back for two days.  He was diagnosed with an allergic 
reaction.  A September 1998 VA outpatient treatment report 
shows the veteran reported a history of an itchy rash for the 
past two years.  He described getting patches on his back.  
The examiner diagnosed tinea corpus.  A February 2002 VA 
outpatient treatment report shows that he was seen with a 
rash on his right arm.  The examiner diagnosed an arm rash.  
A September 2002 VA examination report shows that the 
examiner found no physical evidence of a skin disorder and 
thus was unable to enter a diagnosis.  An April 2005 VA 
examination report shows that the examiner found no skin 
condition at that time.  He felt the veteran had had an 
allergic reaction in the past that had subsided.  A January 
2006 skin biopsy shows that the differential diagnosis 
included an insect bite, pseudolymphomatous folliculitis, and 
drug reaction.  

In the April 2005 VA examination report, the examiner noted 
he had reviewed the veteran's claims file and determined that 
the veteran did not have a skin condition in service.  He 
also stated it was not likely that any skin condition was due 
to service.  Thus, the evidence of record fails to show a 
chronic skin condition in service, evidence of continuity of 
symptomatology following the veteran's discharge from 
service, and competent evidence of a current, chronic skin 
disorder.  While the veteran has stated that his skin 
disorder has been chronic, the objective evidence fails to 
support his allegation, and the Board accords more probative 
value to the clinical records.  Further, the service 
treatment records and those from his reserve duty refute the 
veteran's current allegations.  As noted above, the veteran 
specifically denied any history of skin diseases in every 
"Report of Medical History" he completed from 1980 to 1991.  
The Board accords more probative value to statements the 
veteran made contemporaneously with those medical reports 
than his current statements made decades after his discharge 
from service.  

Thus, to the extent that the veteran was diagnosed with three 
possible skin disorders in the January 2006 biopsy report, 
the Board finds that there is no competent evidence of a 
nexus between the post service diagnoses and service.  To the 
extent that a definitive diagnosis of a chronic skin disorder 
has not been entered, without competent evidence of a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin disorder, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for a skin disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


